Citation Nr: 0807141	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back condition, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He appears to have had prior service, including active 
duty during the Vietnam Era from 1969 to 1971, as well as 
periods of active duty for training, including in March 1982, 
although this has not been verified.  He was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  A hearing was held at the RO in 
February 2006.

The issue of service connection for a back condition on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO denied the veteran's claim for 
service connection for a back condition.  The veteran did not 
appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 


CONCLUSIONS OF LAW

1.  The August 2000 RO decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for a back condition are met.  38 U.S.C.A § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The current application to reopen was received in April 2003.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO denied service connection for a back condition in 
August 2000.  The veteran was notified of this decision and 
did not appeal; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran applied 
to reopen in April 2003, and has appealed the RO's July 2004 
decision finding that new and material evidence has not been 
received.  It appears that the RO reviewed the claim de novo 
in March 2007.  However, in Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), the Court held that pursuant to 38 U.S.C.A. §§ 5108 
and 7104(b), the Board has a legal duty to consider the new 
and material issue regardless of the RO's actions.  

At the time of the August 2000 decision, there was a March 
1982 service medical record which indicates that the veteran 
reported that an M-36 periscope had fallen onto his back from 
storage en route to the field.  There was a one inch diagonal 
scar on his upper back about two inches from the center on 
the right side.  The assessment was muscle bruise with small 
scratch on the surface.  The wound was cleansed with hydrogen 
peroxide and Bacitracin.  

In August 2000, the basis for denying the claim was that no 
back condition had been diagnosed after service.  For 
evidence to be new and material evidence, it must make up for 
this fact.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the August 2000 RO decision, new and material evidence 
has been received.  Facet syndrome and arthritis are shown in 
May 2003, and degenerative disc disease at L3-4 and L4-5 is 
shown in July 2003.  

This evidence relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Since new and material evidence 
has been received, the claim is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for 
service connection for a back condition is reopened.  




REMAND

The veteran was treated for an upper back muscle bruise in 
March 1982.  This was presumably during active duty for 
training.  He is currently diagnosed with facet syndrome, 
arthritis, and degenerative disc disease of L3-4 and L4-5.  
On remand, he should be provided a VA examination and a 
medical opinion should be obtained, as directed below.  See 
38 C.F.R. § 3.159(c)(4).  First, however, verification of 
active duty for training in March 1982 should be 
accomplished.  Additional efforts should also be undertaken 
to obtain the veteran's records from his Reserve unit.  See 
Letter from the RO to the CO C, 8th Tank Battalion, 4th 
MARDIV, dated August 29, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and any other indicated source, 
including the veteran's Reserve unit (see 
Letter from the RO to the CO C, 8th Tank 
Battalion, 4th MARDIV, dated August 29, 
2005), and request verification of the 
complete dates of the veteran's service, 
as well as the type of service during each 
period of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods 
of active duty for training or inactive 
duty for training should be separately 
noted.  Any additional copies of service 
personnel and service medical records, 
including any line of duty determinations, 
should also be requested.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of all current back conditions 
found to be present.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current back condition had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should discuss the significance, if any, 
of the complaints and findings related to 
veteran's upper back in March 1982.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


